250 S.W.3d 830 (2008)
Patricia Kathryn TOBIN, Appellant,
v.
Robert Francis TOBIN, Respondent.
No. WD 68427.
Missouri Court of Appeals, Western District.
April 29, 2008.
John Francis Burns, St. Joseph, MO, for appellant.
Kathy Kranitz Sadoun, Craig Dale Ritchie, Co-counsel, St. Joseph, MO, for respondent.
Before HOWARD, C.J., and LOWENSTEIN and NEWTON, JJ.

ORDER
PER CURIAM.
Patricia Tobin appeals the judgment of the trial court which found that Robert Tobin no longer owed child support in the form of college tuition for their emancipated daughter. The trial court found that the agreement between the parties did not specify that college expenses were to be paid any longer than the law required. The judgment of the trial court is affirmed.
Rule 84.16(b).